In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00171-CV

REX PERFORMANCE PRODUCTS, LLC,                §    On Appeal from the 141st District
Appellant                                          Court
                                              §

V.                                            §    of Tarrant County (141-298129-18)

                                              §    August 22, 2019
MANU BETTEGOWDA AND PREGIS
PERFORMANCE PRODUCTS, LLC,                    §    Opinion by Judge Gonzalez
Appellees

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that appellant Rex Performance Products, LLC, shall pay

all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Ruben Gonzalez________________
                                           Judge Ruben Gonzalez